584 So.2d 1140 (1991)
STATE of Louisiana
v.
William DICKERSON.
No. 91-K-1120.
Supreme Court of Louisiana.
September 6, 1991.
PER CURIAM.
Granted in part.
La.Rev.Stat. 15:529.1 requires that the sentencing judge vacate the original sentence and resentence the defendant as a multiple offender. In resentencing, the judge must impose a sentence authorized by La.Rev.Stat. 15:529.1. That statute does not authorize the imposition of a fine, but only provides for enhanced sentences relating to the term of imprisonment. The trial judge was therefore without authority to impose a fine on resentencing under La.Rev.Stat. 15:529.1.
Accordingly, the fine and default provisions of defendant's sentence are deleted. The application is otherwise denied.